Citation Nr: 1506155	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  15-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI). 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel












INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to the benefit currently sought on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2013, the RO denied entitlement to service connection for TBI.  A notice of disagreement was filed in November 2013.  In February 2014, correspondence was received from the Veteran's representative.  The letter stated "Please accept this letter as formal notification, as the attorney of record, I am withdrawing from the following issues: 1. TBI (claimed as head injury)."  The RO then withdrew the issue of service connection for TBI and notified the Veteran in February 2014.  However, the Board views the February 2014 correspondence from the attorney as withdrawal of her representation in the issue rather than a withdrawal of the issue.  As such, the RO must notify the Veteran that he may seek separate representation for this issue and the RO shall issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).          




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran that he may seek representation in the issue of service connection for a traumatic brain injury. 

2. Issue the Veteran a statement of the case regarding the issue of entitlement to service connection for a traumatic brain injury.  The Veteran should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

